Exhibit 10.1

 

First Amendment to Settlement Agreement

 

This First Amendment to Settlement Agreement, dated February 20, 2020 (this
“Amendment”), is by and among Eric L. Oliver, SoftVest, L.P., SoftVest Advisors,
LLC, Murray Stahl, Horizon Kinetics LLC, Horizon Kinetics Asset Management LLC
(f/k/a Horizon Asset Management LLC), Allan R. Tessler, ART-FGT Family Partners
Limited, and Tessler Family Limited Partnership (collectively, the “Investor
Group”), on the one hand, and Texas Pacific Land Trust (the “Trust”), John R.
Norris III and David E. Barry, on the other hand (each, a “Party” and
collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the Parties previously entered into that certain Settlement Agreement,
dated July 30, 2019 (the “Settlement Agreement”);

 

WHEREAS, the Conversion Exploration Committee of the Trust recommended a plan of
conversion on January 20, 2020; and

WHEREAS, the Parties desire hereby to amend the Settlement Agreement in the
manner set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1.Item 5 of the Settlement Agreement is hereby amended to add the following
sentence at the end of Item 5:

“Notwithstanding anything to the contrary in this Agreement, the Decision Period
shall extend through March 6, 2020.”

2.This Amendment modifies the Settlement Agreement only to the extent set forth
herein. Except as specifically amended by this Amendment, the Settlement
Agreement shall remain in full force and effect in accordance with its terms and
is hereby ratified and confirmed.

3.The construction and interpretation of this Amendment shall be exclusively
governed by the laws of the State of Texas, without giving effect to its
conflict of law rules.

4.This Amendment may be executed in one or more counterparts, each of which
shall be considered an original instrument, but all of which shall be considered
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the Parties hereto and delivered to
each of the other Parties hereto. Delivery of an executed counterpart of this
Amendment by facsimile or electronic mail in portable document format (pdf)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.

5.This Amendment shall be binding upon and inure to the benefit of the Parties
and their respective successors, parents, affiliates, subsidiaries, officers,
trustees, directors, partners, employees, and permitted assigns.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has executed this Amendment or
caused the same to be executed by its duly authorized representative as of the
date first above written.

    TEXAS PACIFIC LAND TRUST

 

 

          By: /s/ David E. Barry       Name: David E. Barry      
Title:   Trustee

 

    By: /s/ John R. Norris, III       Name: John R. Norris, III      
Title:   Trustee

 

 

 



[Signature Page to First Amendment to Settlement Agreement]





 

 

  

IN WITNESS WHEREOF, each of the Parties hereto has executed this Amendment or
caused to the same to be executed by its duly authorized representative as of
the date first above written.

    THE INVESTOR GROUP      

 

 

  HORIZON KINETICS LLC     By: /s/ Jay Kesslen       Name: Jay Kesslen      
Title:   General Counsel

 

    SOFTVEST ADVISORS, LLC           By: /s/ Eric L. Oliver       Name: Eric L.
Oliver       Title:   President

 

 

    ART-FGT FAMILY PARTNERS LIMITED           By: TESSLER FMC LLC, its general
partner             By: /s/ Andrea Tessler       Name: Andrea Tessler      
Title:   Manager

 

 

    TESSLER FAMILY LIMITED PARTNERSHIP           By: APRES VOUS LLC, its general
partner             By: /s/ Andrea Tessler       Name: Andrea Tessler      
Title:   Manager

 

 



[Signature Page to First Amendment to Settlement Agreement]



 



 